                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


SOUTHWEST CHEESE COMPANY, LLC, a
Delaware Company;

       Plaintiff,                                         Civil No.

v.                                                        Judge

CHERNEY MICROBIOLOGICAL
SERVICES, LTD., a Wisconsin Corporation;

       Defendants.



                                         COMPLAINT

       Plaintiff Southwest Cheese Company, LLC (“Southwest” or the “Company”), by and

through its counsel of record Holland & Hart LLP, hereby asserts its claims against Defendant,

Cherney Microbiological Services, Ltd. (“Cherney”) as follows.

                                           PARTIES

       1.      Southwest is a Delaware limited liability company with its principal place of

business located at 1141 Curry County Road #4, Clovis, New Mexico 88101. The citizenship of

its members (and to the extent its members are also limited liability companies) are Delaware,

Kansas and New Mexico.

       2.      Upon information and belief, Defendant Cherney is incorporated in Wisconsin

with its principal place of business at 1110 S Huron Road, Green Bay, Wisconsin 54311-8024.




            Case 1:19-cv-00706 Filed 05/13/19 Page 1 of 15 Document 1
                                  JURISDICTION AND VENUE

         3.     This Court has jurisdiction over the subject matter and parties pursuant to 28

U.S.C. § 1332(a)(1) by virtue of diversity of citizenship.

         4.     The amount in controversy in this case exceeds $75,000, exclusive of interest and

costs.

         5.     Venue in this district is otherwise proper pursuant to 28 U.S.C. § 1391.

         6.     Further, the contract between the Parties referred to in this Complaint provides

that personal jurisdiction and venue for any dispute arising out of or relating to the agreements

thereto are exclusively in this Judicial District.

                                   GENERAL ALLEGATIONS

                                        Southwest’s Business

         7.     Southwest was formed in 2003 as a joint venture between dairy processors and

farmer cooperatives.

         8.     Southwest produces block cheese, whey protein, and nutritional ingredients for

markets worldwide, primarily serving food processing companies.

         9.     Southwest employs over 300 individuals, primarily in its state-of-the-art cheese

and whey manufacturing facilities in New Mexico. At these facilities, Southwest processes over

3.8 billion pounds of milk, produces in excess of 388 million pounds of block cheese and 29.1

million pounds of high value-added whey proteins powders each year, which it sells in national

and international markets.




                                           2
              Case 1:19-cv-00706 Filed 05/13/19 Page 2 of 15 Document 1
                         Regulation of Cheese and Dairy Production

       10.     The safety of cheese products in the United States is governed by the Federal

Food Drug, and Cosmetic Act (FDCA) and administered by the Food and Drug Administration

(FDA). See 21 U.S.C.A. § 321. The New Mexico Environmental Improvement Board similarly

promulgates standards for food protection. See N.M. Admin. Code 7.6.2.

       11.     Under Federal and equivalent State law, cheese may not be introduced or

delivered into interstate commerce if “adulterated.” See 21 U.S.C.A. § 331; N.M. Admin. Code

7.6.2.11.

       12.     Under 21 U.S.C.A. § 342 (a)(1), a food is “adulterated” if it “bears or contains

any poisonous or deleterious substance which may render it injurious to health.” See also N.M.

Stat. Ann. § 25-2-10. FDA regulations connote that adulteration includes something added to the

product as a “result of environmental, agricultural, industrial, or other contamination.” 21 C.F.R.

§ 109.3.

       13.     In addition, if a food “has been prepared, packed, or held under insanitary

conditions whereby . . . it may have been rendered injurious to health,” it is deemed to be

“adulterated.” 21 U.S.C.A. § 342 (a)(1).

       14.     Listeria monocytogenes (commonly known as Listeria), an environmental

bacterium, is a dangerous food contaminant. In susceptible individuals, it can cause a disease

called listeriosis, which may affect the brain, spinal-cord membranes and/or the bloodstream.

The Centers for Disease Control and Prevention has estimated that there are annually

approximately 1,600 cases of foodborne listeriosis with 1,500 hospitalizations and 260 deaths in

the United States. Although the incidence of listeriosis is rare, the mortality rate is high and



                                          3
             Case 1:19-cv-00706 Filed 05/13/19 Page 3 of 15 Document 1
particularly high in vulnerable sections of the population, such as pregnant women, newborn

babies, the elderly and the immuno-compromised.

           15.    Since the early 1980’s, Listeria has been implicated in several major foodborne

outbreaks in North America related to dairy and cheese. In 1981, coleslaw was implicated in a

Canadian outbreak resulting in 41 cases and 11 deaths. In 1983, pasteurized milk was the

probable vehicle for an outbreak in Massachusetts, with 49 confirmed cases and 14 deaths. A

third major outbreak associated with a Mexican-style soft cheese occurred in 1985 in California,

with 142 cases and 48 deaths.

           16.    FDA has established a “zero tolerance” policy for Listeria. Companies who allow

Listeria adulterated cheese to enter the market can expect severe penalties, including seizure,

injunctions and criminal prosecution.

           17.    In one recent case, a cheese company involved in Listeria contamination was

permanently enjoined from involvement in the industry. See United States v. Vulto Creamery et

al., 3:18-CV-331 (N.D.N.Y., March 30, 2018). In another, the individual owner of a cheese

company was sentenced to fifteen months in prison after being found responsible for a cheese

Listeria outbreak. See United States v. Rivas et al., 1:16-CR-20581 (S.D. Fla., Feb. 6, 2017).

           18.    Southwest operates according to current good manufacturing practices and strict

operating procedures in order to prevent Listeria contamination.

                                           Listeria Testing

           19.    As part of the strict regulatory environment surrounding contaminants such as

Listeria, Southwest regularly sends product samples to third party laboratories for biological

testing.



                                              4
                 Case 1:19-cv-00706 Filed 05/13/19 Page 4 of 15 Document 1
       20.     The typical method of lab testing involves taking a sample, culturing it directly

onto a media and incubating it for a period of time, performing presumptive and confirmation

tests and comparing it with control cultures (e.g., ISO 11290-1:2017).

       21.     Defendant Cherney operates several specialty dairy testing laboratories

throughout the United States.

       22.     Cherney represents that it has thirty years of experience as a food safety testing

provider within the dairy, and specifically cheese, industry.

       23.     Cherney represents that its facilities are accredited through the American

Association for Laboratory Accreditation (A2LA), specifically with accreditation as to the

competency of its testing laboratories (ISO 17025:2005) and conformity of its proficiency testing

(ISO 17043:2010).

       24.     Cherney also represents that it is accredited in the detection and/or enumeration of

pathogenic microorganisms such as Listeria species.

                  Lab Testing Agreement Between Southwest and Cherney

       25.     For several years Cherney performed microbiological testing and other services

for Southwest primarily at Cherney’s main laboratory in Green Bay, Wisconsin.

       26.     In 2013, Cherney opened a laboratory near Clovis, New Mexico in order to be

closer to the dairy industry in New Mexico and West Texas.

       27.     Because a dedicated laboratory proximate to its processing plant would be a

benefit to Southwest, it entered into a Testing Services Agreement (the “Agreement”) with

Cherney in or around December 2013. A copy of the Agreement is attached hereto as Exhibit 1.




                                          5
             Case 1:19-cv-00706 Filed 05/13/19 Page 5 of 15 Document 1
        28.     The Agreement provides that Southwest would utilize Cherney exclusively for

certain types of laboratory testing of its products for a period of three (3) years. Ex. 1 at 1.

        29.     The testing that Cherney agreed to perform under the Agreement included testing

for Listeria. Ex. 1 at 7.

        30.     The Agreement provided that each individual test service would be performed

under a purchase order or its equivalent. Ex. 1 at 1.

        31.     After the expiry of the three (3) year term of the Agreement, and until February

2019, Southwest continued to utilize Cherney for lab services, including microbiological testing

of its products, under the same terms and conditions of the Agreement. Cherney continued to

accept Southwest’s samples for testing and continued to provide the same services as

contemplated under the Agreement.

                                   Southwest Lot 19985 Sample

        32.     On or around July 20, 2018, Southwest sent a composite cheese sample from its

production lot No. 19985 to Cherney for microbiological testing – specifically for Listeria and

Salmonella (the ‘985 Sample).

        33.     The ‘985 Sample was transmitted under Purchase Order No. 4700012199.

Cherney acknowledged receipt of the ‘985 Sample on July 20, 2018 – a copy of its Analysis

Request Form for the ‘985 Sample is attached hereto as Exhibit 2.

        34.     The ‘985 Sample was a composite sample from batches of cheddar cheese, in size

approximately 700,000 pounds, that Southwest had produced on July 18, 2018, and which was

immediately ready to market after microbiological testing.




                                           6
              Case 1:19-cv-00706 Filed 05/13/19 Page 6 of 15 Document 1
       35.     On July 22, 2018, Cherney notified Southwest that the ‘985 Sample tested

presumptively for Listeria using the VIDAS test protocol. A copy of the Preliminary Report and

email notice is attached as Exhibit 3.

       36.     The following day, Cherney stated to Southwest that it was sending the sample to

its Green Bay, Wisconsin lab for confirmation testing and bacterial identification. A copy of

Cherney’s email and the confirmation testing report received by Southwest is attached as

Exhibit 4.

       37.     On July 26, 2018, Southwest sent for testing to Cherney, further samples from

every batch of final cheese produced on the same date and from which the ‘985 Sample was

taken – dozens of samples in all – and each one returned negative for Listeria. A copy of the

batch sample analysis report is attached as Exhibit 5.

       38.     On July 27, 2018, pursuant to its food safety protocols, Southwest collected a

series of environmental monitoring swabs from the areas where the ‘985 Sample was produced,

stored and transported, including manufacturing, laboratory, refrigeration, and transfer areas.

Southwest sent the swabs to a third-party laboratory at Mérieux NutriSciences Certification LLC

(“Mérieux) for testing – all swabs returned negative for Listeria. A copy of the Mérieux swab

analysis report is attached as Exhibit 6.

       39.     Additionally, on July 27, 2018, also pursuant to its food safety protocols,

Southwest performed a comprehensive root cause inspection of its plant and production area to

detect any points where contamination could have occurred. This inspection did not identify any

observable failure points.




                                          7
             Case 1:19-cv-00706 Filed 05/13/19 Page 7 of 15 Document 1
        40.     On July 27, 2018, Southwest requested information from Cherney about the

positive control for its Listeria testing. It was informed by Cherney that Cherney had used an

American Type Culture Collection sample (“ATCC #19114-17”) (the “Control Isolate”). A copy

of the emails between Southwest and Cherney with respect to the Control Isolate are attached as

Exhibit 7.

        41.     On July 31, 2018, Cherney sent to Southwest an internal investigation memo

regarding its positive Listeria result. A copy of this report is attached as Exhibit 8. Apparent

from this report are a number of errors by Cherney in handling the ‘985 Sample, including the

mis-labelling of the tubes used for testing. Ex. 8 at 1. The report also notes that the tube with

the Control Isolate was placed immediately adjacent to the tube with the ‘985 Sample in the

VIDAS testing machine. Ex. 8 at 2.

        42.     Despite this, in its investigative report Cherney opined that its handling did not

cause the positive test result. Ex. 8 at 1 – 2. It stated further that it was unlikely that its process

controls contaminated the ‘985 Sample. Ex. 8 at 2.

        43.     Cherney’s investigative report confirmed that the positive control used was the

ATCC #19114-17 sample. Ex. 8 at 8.

        44.     Southwest requested that Cherney retest the ‘985 Sample. On August 1, 2018,

Cherney sent to Southwest results of the ‘985 Sample re-test. A copy of the Certificate of

Analysis of this testing is attached as Exhibit 9. The retest came back negative for Listeria.

        45.     On August 1, 2018, Southwest sent a split quantity that it had retained of the ‘985

Sample to Mérieux for confirmation testing. Mérieux performed Listeria testing. A copy of




                                           8
              Case 1:19-cv-00706 Filed 05/13/19 Page 8 of 15 Document 1
Mérieux’s Listeria confirmation testing report is attached as Exhibit 10. The testing of the

retained split sample came back negative for Listeria.

       46.       On October 10, 2018, Cherney returned to Southwest part of the ‘985 Sample that

it had subjected to testing (the “Cherney Sample”). A copy of the emails between Southwest and

Cherney with respect to the Cherney Sample are attached as Exhibit 11.

       47.       In October 2018, Southwest sent the Cherney Sample to Mérieux for independent

testing. Mérieux also obtained a sample of the Control Isolate #19114-17 that Southwest

purchased from American Type Culture Collection (ATCC). Mérieux performed a whole

genome sequencing analysis on the Cherney Sample and the Control Isolate. A copy of

Mérieux’s report is attached as Exhibit 12.

       48.       Mérieux reported that the Listeria bacterium in both the Control Isolate and the

Cherney Sample were genetically identical. Ex. 12 at 2.

       49.       In sum, Cherney’s initial positive indication for Listeria on the ‘985 Sample could

not be replicated -- not by Cherney’s own retesting of the ‘985 Sample, nor by Merieux’s split-

testing. Neither was Listeria indicated on any of the batches from which the ‘985 Sample was

obtained, nor in any of the areas it was stored and transported.

       50.       What testing did reveal, however, was that the sample that Cherney had

represented was the ‘985 Sample was genetically identical to the Control Isolate, something that

could only occur if the ‘985 Sample was mishandled by Cherney or if Cherney otherwise

fundamentally misconstrued its own the test results.

       51.       Cherney’s representation that it had found Listeria in Southwest’s ‘985 Sample

was in error.



                                             9
                Case 1:19-cv-00706 Filed 05/13/19 Page 9 of 15 Document 1
        52.     The Southwest ‘985 Sample was not in fact contaminated with Listeria.

                          Harm Caused by the Defendant’s Wrongful Acts

        53.     After receiving Cherney’s initial lab result on July 27, 2018, Southwest put a hold

on all cheese from the ‘985 batches, in total more than 700,000 pounds of product.

        54.     Because of the hold, the short window to sell the product as premium grade

expired. Further, the product required a qualitative downgrade, as any purchaser would be

required to perform heat treatment on the cheese prior to putting it to market.

        55.     While prior to testing, Southwest had a willing buyer for the ‘985 batches, due to

the delay and downgrade, this buyer declined to complete the sale.

        56.     By early 2019, Southwest had managed to sell the ‘985 batches in various

tranches to alternate buyers, although, some of the product had to be entirely scrapped.

        57.     On each of these subsequent sales, Southwest was forced to sell at a significant

discount, close to one-half of the price it would otherwise have been able to achieve.

        58.     As a result, Southwest lost approximately $500,000.00 on the proposed sale.

        59.     In addition, Southwest suffered losses of approximately an additional $50,000.00

on account of testing and retesting costs, the costs of storage, and the value of scrapped product.

                                  FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)

        60.     Southwest restates, re-alleges and incorporates the foregoing paragraphs as if

fully set forth herein.

        61.     Cherney entered into a contract with Southwest to provide it with expert testing

services, including but not limited to, testing for Listeria.




                                           10
              Case 1:19-cv-00706 Filed 05/13/19 Page 10 of 15 Document 1
        62.     The terms of the Parties’ contract include both express terms and those that may

be implied-in-fact based on the Parties’ course of conduct.

        63.     The express terms governing the Parties’ contract include those contained in the

Agreement (see Ex. 1).

        64.     In the Agreement Cherney agreed to perform testing in a professional

workmanlike manner, in accordance with the highest industry standards and in compliance with

all relevant laws and regulations. Ex. 1 at 2.

        65.     Southwest complied with its obligations under the Agreement. It exclusively used

Cherney for the testing contemplated by the Agreement, foregoing the opportunity to use other

qualified laboratories, and paid all amounts owing under the Agreement in consideration and in

exchange for the bargained-for benefit of professional testing of its products.

        66.     Instead of delivering reliable and accurate testing information to Southwest,

Cherney breached its contract with Southwest by mishandling samples and misconstruing test

results, breaches of the most basic industry standards that apply to testing laboratories. Cherney

further breached its contract by providing a report to Southwest that incorrectly stated that

Southwest’s ‘985 Sample was contaminated with Listeria.

        67.     As a direct and proximate result of Cherney’s contract breach, Southwest has

suffered significant damages as described above, including diminished product value, waste and

other monetary damages and out-of-pocket expenses.

                                SECOND CLAIM FOR RELIEF
                                 (Breach of Express Warranty)

        68.     Southwest restates, re-alleges and incorporates the foregoing paragraphs as if

fully set forth herein.


                                           11
              Case 1:19-cv-00706 Filed 05/13/19 Page 11 of 15 Document 1
        69.      Cherney agreed to test Southwest’s ‘985 Sample for microbiological

contamination.

        70.      By and through the Agreement, Cherney expressly warranted that it was qualified

to perform the testing, agreed to perform testing in a professional workman like manner, in

accordance with the highest industry standards and in compliance with all relevant laws and

regulations. Ex. 1 at 2.

        71.      Southwest reasonably relied on Cherney’s expertise to test its cheese that it

intended to market.

        72.      Cherney failed to perform its testing services in accordance with professional and

industry standards. Allowing the ‘985 Sample to be mishandled and misconstruing test results

was contrary to Cherney’s express warranty, constituting a breach of its fundamental warranties.

        73.      Cherney’s breach of its express warranty caused direct and proximate damages to

Southwest including diminished product value, waste and other monetary damages and out-of-

pocket expenses.

        74.      Southwest notified Cherney of Cherney’s breach of warranty within a reasonable

time, and Cherney has done nothing to rectify it.

                                 THIRD CLAIM FOR RELIEF
                     (Breach of Implied Warranty for a Particular Purpose)

        75.      Southwest restates, re-alleges and incorporates the foregoing paragraphs as if

fully set forth herein.

        76.      Cherney agreed to test Southwest’s ‘985 Sample for microbiological

contamination.




                                           12
              Case 1:19-cv-00706 Filed 05/13/19 Page 12 of 15 Document 1
        77.     Southwest reasonably relied on Cherney’s expertise to test its cheese that it

intended to market and impliedly warranted to Southwest that it would do so in accordance with

professional and industry standards.

        78.     Cherney failed to perform its testing services in accordance with relevant

standards when it allowed the ‘985 Sample to be mishandled and when it misconstrued test

results as described above.

        79.     Cherney’s breach of its implied warranty caused damages to Southwest, including

diminished product value, waste and other monetary damages and out-of-pocket expenses.

        80.     Southwest notified Cherney of Cherney’s breach of warranty within a reasonable

time, and Cherney has done nothing to rectify it.

                               FOURTH CLAIM FOR RELIEF
              (Negligence – Professional Negligence – Negligent Misrepresentation)

        81.     Southwest restates, re-alleges and incorporates the foregoing paragraphs as if

fully set forth herein.

        82.     Cherney holds itself out as a professional, accredited and competent testing

laboratory.

        83.     Cherney owed Southwest a duty to ensure that its laboratory services were

performed competently and to professional standards.

        84.     Cherney also owed Southwest a duty to ensure its representations and statements

regarding its testing were accurate and not false or misleading.

        85.     Cherney breached its duty to Southwest by carelessly and negligently permitting

its samples to be mishandled, misconstruing test results, misrepresenting an erroneous positive

and failing to investigate or discover its error.


                                           13
              Case 1:19-cv-00706 Filed 05/13/19 Page 13 of 15 Document 1
        86.     Cherney’s negligence proximately caused Southwest to suffer diminished product

value, waste and other monetary damages and out-of-pocket expenses.

        87.     Southwest notified Cherney of Cherney’s negligence, and Cherney has done

nothing to rectify it.

                                  SIXTH CLAIM FOR RELIEF
                                       (Attorney Fees)

        88.     Southwest restates, re-alleges and incorporates the foregoing paragraphs as if

fully set forth herein.

        89.     The Agreement (as defined above) provides in relevant part that the prevailing

party in any dispute between the Parties will be entitled to recover its reasonable attorney fees

and costs.

        90.     Under Wisconsin law fees attorney fees may be awarded based on clear, specific

contractual agreement.

        91.     To the extent that it is the prevailing party in this litigation, Southwest is entitled

to attorney fees and costs in an amount to be determined at trial or upon motion.


                                          JURY DEMAND

        Plaintiff Southwest demands that all claims and causes of action raised in this

Complaint against Defendant Cherney be tried to a jury to the fullest extent possible under the

United States and Wisconsin Constitutions.

                                      PRAYER FOR RELIEF


WHEREFORE, Southwest prays for the following relief:




                                           14
              Case 1:19-cv-00706 Filed 05/13/19 Page 14 of 15 Document 1
        1.     That the Court enter judgment against Defendant Cherney in the amount of

damages suffered by Southwest to be proven at trial.

        2.     That the Court enter an order for such other equitable relief as may be

appropriate.

        3.     That the Court award Southwest Pre-Judgment and Post-Judgment interest on its

damages.

        4.     That the Court award Southwest its reasonable attorneys’ fees and costs.

        5.     For such other and further relief as the Court deems appropriate.

        DATED this 13th day of May, 2019.

                                             HOLLAND & HART LLP



                                             /s/ Brent E. Johnson
                                             Brent E. Johnson (UT 7558)
                                             Nathan Archibald (UT 14855)
                                             Holland & Hart LLP
                                             222 South Main Street, Suite 2200
                                             Salt Lake City, UT 84101
                                             Tel: (801) 799-5800
                                             Fax: (801) 799-5700
                                             bjohnson@hollandhart.com
                                             narchibald@hollandhart.com

                                             Attorneys for Plaintiff Southwest Cheese
                                             Company, LLC




12444203_2




                                          15
             Case 1:19-cv-00706 Filed 05/13/19 Page 15 of 15 Document 1
